Citation Nr: 1308415	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954.

This matter is on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

This appeal was previously remanded by the Board in July and November 2012 for further development, and is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss and tinnitus were not manifest during active duty or for many years thereafter, and the competent and credible evidence fails to establish that the Veteran's hearing loss and/or tinnitus disorder are related to service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2. Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's relevant VA outpatient treatment records.  While it appears that his service treatment records are unavailable, the Board is satisfied that a diligent effort has been made by the RO to acquire them.  The Veteran has also submitted statements in support of his claims.  

Additionally, VA examinations with respect to the issues on appeal were obtained in April 2011, August 2012 and January 2013.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case, when viewed collectively, are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Next, the Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2012.  This hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and extent of his audiological symptoms, as well as the nature of his active duty service and acoustic trauma.  Significantly, neither he nor his representative has indicated that he has been prejudiced in his hearing.  

Finally, this appeal was remanded by the Board in both January and November 2012, and is now satisfied that there was substantial compliance with these Remands.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Specifically, in January 2012, the Board instructed the RO to afford the Veteran a new VA examination related to the issues on appeal.  In its November 2012 Remand, the Board determined that the development undertaken in response to the January 2012 Remand was inadequate, and instructed the RO to provide the Veteran with another VA examination.  

In response, the Veteran underwent VA examinations in August 2012 and again in January 2013.  After reviewing these examinations, the Board finds that they are, when viewed collectively, are adequate for adjudication purposes.  After the completion of that development, the claims were readjudicated and the Veteran was sent a supplemental statement of the case in January 2013.  Accordingly, the Board finds substantial compliance with the Remand requests, and no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, the Court of Appeals for the Federal Circuit has recently held that service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).    Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between a veteran's injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

As is relevant here, VA has historically considered sensorineural hearing loss to be an "organic disease of the nervous system" that is considered chronic under 38 C.F.R. § 3.309(a).  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.B.12.a.  Therefore, service connection based on continuity of symptoms is for consideration for this disorder.  Moreover, service connection will also be presumed for such chronic diseases if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2012).  However, as tinnitus is not considered a chronic disease under 38 C.F.R. § 3.309(a), service connection under 38 C.F.R. § 3.303(b) is not for consideration for this disorder.  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, both of which he asserts is related to his active duty service in the infantry.  At his hearing before the Board, he stated that his service included operating numerous types of small-arms rifles, 50 caliber machine guns, hand grenades and mortar shells.  He also testified that he rode in a number of tanks and aircraft that also impacted his hearing.  

Unfortunately, the evidence indicates that his service records are unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Even so, the Board is able to concede that the Veteran was exposed to acoustic trauma while in service.  His DD-214 record of service corroborates the nature of his service, and it is understood that units like his routinely operated various types of weapons, which are very loud by nature.  Therefore, it can be presumed that he was experienced significant noise exposure in service.  

However, despite the fact that the Veteran was exposed to acoustic trauma in service, the evidence does not support the conclusion that he developed bilateral hearing loss or tinnitus as a result of this exposure.  Specifically, in this case, the clinical evidence of record does not indicate a diagnosis of either bilateral hearing loss of tinnitus until an audiological evaluation in August 2010.  On that occasion, he complained of "long-standing" hearing loss, and an audiogram indicated tonal thresholds of 40 dB or greater at 3000 to 4000 Hz in both ears.  Thus, impaired hearing for purposes of 38 C.F.R. § 3.385 has been established.  Tinnitus was not shown in the record until he submitted his claim in October 2010.  

However, the Board points out that these disorders were not clinically identified until approximately 56 years after active duty service.  This weighs against the conclusion that either tinnitus or hearing loss was related to service.  Therefore, continuous symptoms of bilateral hearing loss have not been established based on the clinical evidence.  

As the evidence also does not indicate the presence of sensorineural hearing loss within one year of active duty, service connection on a presumptive basis is not for application. 38 C.F.R. §§ 3.307, 3.309.

In addition to the documented post-service treatment records, which fail to document any findings of complaints, treatment, or diagnosis of hearing loss or tinnitus until many years after he left active duty service, the evidence includes the Veteran's statements asserting long-standing symptoms.  The Board must assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007). In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility. While the former is a legal concept determining whether testimony may be heard and considered, the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person. Tinnitus is one such disorder, as it is identifiable purely by its symptoms. See Jandreau, 492 F.3d at 1377, n.4. The Veteran is similarly competent to provide lay testimony to establish the presence of observable symptomatology (such as diminished hearing) and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, the Board determines that the Veteran's reported history of hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  First, while not dispositive, the Board emphasizes the multi-year gap between active duty service and his initial complaints decades later. Approximately 56 years passed between his discharge from service and his first complaints of hearing loss and/or tinnitus. Certainly, the mere presence of a multi-year gap between his active duty and his initial complaints does not render his credibility per se invalid. Buchanan v. Nicholson, 451 F.3d at 1331.

The Board also notes other statements of record by the Veteran's, where he indicated that his audiological symptoms did not begin until some period after service.  Specifically, at his VA examination in April 2011, he stated that he did not notice tinnitus until approximately 10 years before (or 2001).  At his VA examination in August 2012, he stated that hearing loss began in the 1960's, and reiterated that his tinnitus did not begin until approximately 10 years before (and approximately 46 years after he left active duty).  

Therefore, service connection for bilateral hearing loss based on continuity of symptoms under 38 C.F.R. § 3.303(b) is not warranted based on the competent evidence or his statements.  Moreover, as it not a "chronic" disorder as specifically listed under 38 C.F.R. § 3.309(a), service connection for tinnitus is not warranted on this basis.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss or tinnitus to active duty, despite his contentions to the contrary.

Specifically, the Board places significant probative value on VA examinations in April 2011, August 2012 and January 2013 undertaken specifically to address the issues on appeal.  In all three examinations, the VA examiners diagnosed bilateral sensorineural hearing loss, and tinnitus was diagnosed in both the August 2012 and January 2013 VA examinations.  

However, on each occasion, the examiners opined that it was less likely than not that the Veteran's bilateral hearing loss or tinnitus was related to his active duty service.  Specifically, in April 2011, the examiner relied primarily on the fact that 40 years had elapsed between the Veteran's active duty service and the apparent onset of the disorder.  The VA examiner in August 2012 substantially agreed with the prior examiner's rationale that, even though the Veteran was exposed to acoustic trauma while in service, he admitted that his hearing loss and tinnitus symptoms were not manifest until many years after he left active duty service.  

The Board has recognized that the mere failure to report symptoms for a period after leaving active duty is not dispositive, per se.  However, at his most recent VA examination in January 2013, the examiner (who also conducted the April 2011 VA examination) opined that it was less likely than not that either disorder was related to active duty service.  In providing this opinion, the examiner observed that the Veteran's hearing loss was apparently of delayed-onset (based on the Veteran's own statements), and this type of hearing loss was inconsistent with noise induced hearing loss.  In fact, the examiner noted that research studies report that hazardous noise exposure has an immediate effect on a person's hearing, and is neither progressive nor cumulative.   In other words, had the Veteran experienced hearing loss due to his in-service acoustic trauma, it would have been immediately evident.  

The Board finds that that January 2013, when viewed collectively with the other VA examinations of record, is adequate for adjudication purposes.  The examiner reviewed the claims file, conducted an audiological examination.  Moreover, it appeals that he was fully aware of the Veteran's past medical history, and there is no indication that he misstated any relevant fact.  It is clear that the examiner considered the Veteran's stated history of noise exposure, and how it affects his current functioning.  The examiner also offered sufficient conclusions with supporting data as well as a reasoned medical explanation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, the Board has considered the statements made by the Veteran relating his hearing loss and tinnitus to his active service.  As noted previously, the Veteran is competent to self diagnose tinnitus and he is able to testify about hearing loss symptomatology.  However, he is not necessarily competent to provide a medical nexus opinion and, in any event, his statements are also not found to be credible.  Thus, his statements relating his hearing loss and tinnitus to active duty service are of minimal probative value, and are outweighed by the findings and conclusions of the January 2013 VA examination report.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


